Citation Nr: 0012318	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left medial malleolus, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1972 until 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994, from 
the Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for the veteran's service-connected left ankle 
disability.  During the course of this appeal, the veteran 
moved and the case was transferred to the Wichita, Kansas RO.  

In the veteran's substantive appeal, he claims that he is 
unable to keep a steady job due to his left ankle disorder.  
As it appears that the veteran is claiming entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability, this issue is referred 
to the agency of original jurisdiction for appropriate 
development.  

The Board remanded the claim in September 1997 for due 
process requirements.  Subsequently, having complied with the 
instructions on remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In February 1992, the veteran suffered a fracture of his 
left ankle, requiring open reduction, internal fixation of 
the left medial malleolus.  The credible and probative 
evidence shows that this injury resulted from an assault with 
a baseball bat.   




3.  There is no medical evidence of treatment for left ankle 
problems for many years prior to the 1992 ankle fracture, and 
the medical evidence clearly establishes that the veteran's 
current additional left ankle complaints and findings are the 
result of the intercurrent injury.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left medial malleolus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of a 
fracture of the left medial malleolus has worsened.  The 
United States Court of Claims for Veterans Appeals (formerly 
U.S. Court of Veterans Appeals)(Court) has held a claim for 
an increased rating for a disability to be well grounded when 
an appellant indicates that the severity of the disability 
has increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  Accordingly, we find the claim for an 
increased rating of residuals of a fracture of the left 
medial malleolus to be well grounded.  Furthermore, he has 
not identified any available probative evidence not already 
requested or obtained by the RO; therefore the duty to assist 
him has been satisfied.  38 U.S.C.A. 5107(a) (West 1991). 

Background

In a rating decision in March 1979, service connection was 
granted for residual fracture, left medial malleolus, and a 
10 percent rating was assigned, effective from September 
1976.  Service medical records show that in May 1976 the 
veteran sustained an injury to his left ankle when he twisted 
it while playing basketball.  There was full range of motion 
and tenderness centered over the lateral malleolus.  There 
was no edema and no ecchymosis.  An X-ray showed a small chip 
fracture off of the medial malleolus.  A medical officer 
noted that, since all the clinical signs were lateral and the 
fracture was medial, he doubted it represented any problem. 

The report of a VA examination in August 1978 reflects that 
the veteran walked with a limp because of left ankle pain.  
It was noted that he could walk on his toes and heels and 
squat and return to standing.  There was pain reported with 
resistance to left ankle eversion.  Dorsiflexion of the left 
ankle was zero degrees and plantar flexion was 30 degrees.  
The report of an August 1978 X-ray examination noted normal 
alignment and no sign of fracture or displacement.  It was 
also noted that "[t]here may have been an old fracture with 
healing of the medial malleolus although this is not a 
definite finding." 

A VA X-ray in July 1979 revealed normal cortical contours of 
the mesial and lateral malleolus on the left side.  There was 
no evidence of any fracture or fracture deformity noted.  It 
was also reported that there was normal alignment of the bony 
structure at the ankle joint and no arthritic changes.  The 
conclusion was a negative study at that time.  The diagnostic 
impression following orthopedic examination in August 1979 
was history post fracture left medial malleolus; pain, 
limitation of motion of the left ankle; and minimal weakness 
and atrophy of Muscle Groups XI and XII on the left.  

In April 1980, the Board denied a rating in excess of 10 
percent under Diagnostic Code 5271 for residuals of fracture 
of the left medial malleolus.  

A claim was received from the veteran in April 1994 seeking 
an increased evaluation for his left ankle condition.  The 
veteran claimed that his condition had worsened in recent 
years.  He stated that severe arthritis had developed in the 
ankle, with constant pain, and that he had been receiving 
medical treatment at the VA Medical Center Long Beach since 
1992 and was receiving rehabilitation treatment.  

Records were secured from Harbor-UCLA Medical Center showing 
that the veteran underwent an operation on his left ankle in 
February 1992.  The operative report reflects a preoperative 
and postoperative diagnosis of left medial malleolus 
fracture.  The operation was an open reduction, internal 
fixation of left medial malleolus.  It was noted that the 
veteran had sustained a blunt medial malleolar fracture after 
blunt trauma approximately five days prior to the date of 
operation.  

The discharge summary for the period of hospitalization in 
February 1992 notes that the veteran reportedly had been 
assaulted the day prior to admission with a baseball bat and 
suffered blows to head, abdomen, and lower extremity.  He had 
complaints of left ankle pain as well as left face pain and 
mild right upper quadrant pain.  For past medical history, 
the report indicates "None."  The examination findings 
noted tenderness and swelling of the left ankle.  The veteran 
was admitted for surgical repair of a left ankle fracture due 
to blunt trauma.  Several other hospital records note that 
the veteran had been assaulted with a baseball bat to the 
head abdomen and lower extremity.  It was reported that after 
surgery, the veteran did well post-operatively and his 
hospital course was uncomplicated.  The discharge diagnosis 
was left medial malleolus fracture.  His condition on 
discharge was noted as good and it was indicated that he 
would have one week of disability.

Multiple X-ray views of the left ankle were made in January 
1993 by the VA.  The impression noted old, post-traumatic and 
surgical changes involving the medial malleolar region with 
two metallic bone screws and some degenerative component 
involving the ankle mortise.  The physician noted that the 
"changes almost certainly are post-traumatic and/or surgical 
in origin."

Outpatient treatment records were secured from the VA Medical 
Center in Long Beach.  In May 1994, a staff physician 
indicated that the veteran was able to work; however, he was 
to do only light duty until November 1994.  The recorded 
diagnosis was "S/P Left ankle fracture with DJD."  Other 
treatment records were for unrelated disorders.

In his substantive appeal the veteran argued that the recent 
ankle fracture was due to the weakened state of his ankle and 
that the screws that had been inserted in the ankle had 
caused arthritis.  

The veteran was afforded a personal hearing in February 1995 
as evidenced by a copy of the transcript in the claims file.  
The veteran testified that his ankle broke in 1992 as he was 
running away from people trying to steal his car.  He 
testified that his ankle wasn't hit; the break was caused 
just from running away.  He further testified that when he 
was treated at the hospital, he reported that the ankle had 
been previously broken, and was told that the ankle was weak 
and surgery would be necessary to install screws to prevent a 
future break.  He related that more recently he had been told 
that the next step would be to fuse the ankle due to his 
complaints of arthritis, continuous throbbing and pain in the 
ankle.  He testified as to his symptoms and manifestations, 
and the effect the left ankle disorder has on his employment 
and social activities, noting that the major problem was the 
break in 1992.  The veteran, through his representative, 
requested that consideration be given to rating the left 
ankle disorder under Diagnostic Code 5270.

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in March 1995.  The examiner noted that 
the veteran had had a fracture of the left ankle in service 
that had required internal reduction and fixation, and that 
he had refractured the ankle in 1992.  It was noted that the 
veteran continued to have pain and marked limitation of 
motion of the left foot "in consequence of these two 
injuries."  Examination of the lower extremities revealed 
that muscle function and deep tendon reflexes were normal.  
There was impairment of plantar flexion and dorsiflexion of 
the veteran's left foot, which appeared to be in consequence 
of pain and presumed severe degenerative arthritis which was 
posttraumatic in nature.  Range of motion was limited to 30 
percent of normal for ankle inversion and eversion.  A 
surgical scar was noted.  The examiner concluded that the 
veteran was status post fracture of the left ankle with 
internal fixation and reduction, with presumed severe 
degenerative joint disease limiting motion of the left ankle.  
The impression of an X-ray report in March 1995 noted the two 
screws in the left medial malleolus, multiple fragments of 
the medial malleolus distally, and arthritic change to the 
ankle joint.  

The veteran was scheduled to be examined by the VA on March 
3, 1998.  Scheduling records indicate that he failed to 
report for the examinations.  In April 1998, the veteran 
wrote that he had been unable to report for his scheduled C&P 
examination and requested that the examination be 
rescheduled.  The veteran explained that he had been ten 
minutes late due to traffic and was informed that the 
examination could not be performed and that he would have to 
reschedule.  

In June 1998 the RO requested all medical records for the 
veteran's condition from the Long Beach VA Medical Center.  
The records received are dated no earlier than 1996.  A VA 
medical record of November 1996 indicates that the veteran 
said he had screws in his left ankle resulting from military 
drills.  

After the veteran moved to Wichita, Kansas, he was seen at 
the VA Medical Center in Wichita for an initial visit in 
January 1999.  He related complaints of ongoing pain in the 
left ankle area with discomfort with walking.  Clinical 
findings revealed tenderness to palpation over the left 
medial malleolus and the tibial calcaneal joint, especially 
with dorsiflexion and plantar flexion.  No crepitus or 
localized swelling was noted.  The examiner noted that the 
veteran ambulated on the left ankle and had intermittent 
pain.  The impression was chronic left ankle pain, status 
post left ankle fusion with pins.  

The veteran sought treatment in July 1999 with complaints of 
pain in the left ankle.  A radiology profile notes two 
compression screws inserted secondary to a previous malleolar 
fracture.  The report indicates that the fragments had healed 
with excellent alignment and position.  Degenerative 
arthritic change involving the medial ankle joint was noted 
and described as apparently secondary to the prior trauma.  
No definite absorption along the metallic screws was noted.  
The impression was postoperative change as described.

A VA orthopedic report of July 1999 indicates that the 
veteran reported having intermittent complaints of 
intermittent pain to the medial side of his left ankle with 
an intermittent antalgic gait.  The examiner noted that the 
veteran's gait was antalgic on the date of examination.  The 
clinical findings for the left ankle were that the screws 
were not prominent, supination caused impinging type pain in 
the anterior medial aspect, and neurovascular was intact.  
The examiner further noted that the X-ray examination 
appeared to show increased osteophytic changes about the 
distal medial aspect of the medial malleolus as well as to 
the talus at the level of the joint.  Treatment options were 
discussed and a supramalleolar orthosis was to be tried.

The veteran presented testimony at a personal hearing in 
September 1999.  A copy of the transcript is in the claims 
file.  The veteran described his current left ankle problems 
to include constant pain and limitation of motion that affect 
his employment and daily life.  He testified that he did not 
have any medical evidence indicating the fracture in 1992 was 
related to the chip fracture in service in 1976.  The veteran 
testified that a doctor had explained to him that a calcium 
build-up was causing the pain in his left ankle and he has 
been on pain medication for approximately 4 to 5 years.  The 
veteran also testified that he had been treated at the Long 
Beach VA Medical Center at least once a year  between 1976 
and 1992 for ankle complaints.

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The United States Court of Veterans Appeals, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Those 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for increase.  It provides that, when chronicity of a 
disease is established in service, subsequent manifestations 
of the same chronic disease, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999) (emphasis supplied).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

A 10 percent evaluation under 38 C.F.R. §4.71, Diagnostic 
Code 5271, contemplates moderate limitation of motion of the 
ankle.  A 20 percent rating, the highest assignable under 
this code, contemplates marked limitation of motion of the 
ankle.  38 C.F.R. Part 4, Diagnostic Code 5271.  Normal range 
of ankle dorsiflexion for VA rating purposes is considered to 
be from 0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, PLATE II (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 30 percent evaluation where the ankle is 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between zero 
degrees and 10 degrees.

Analysis

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Although the veteran, through 
his representative, has requested consideration of evaluating 
the left ankle disability under Diagnostic Code 5270, the 
medical evidence of record does not show that the ankle is 
fixed in plantar flexion or in dorsiflexion.  Accordingly, 
evaluation under Diagnostic Code 5270, pertaining to 
ankylosis of the ankle, is not appropriate.

Although the veteran is shown to have increased left ankle 
disability over that shown in the 1970s, the determinative 
question is whether the increase is related to his service-
connected chip fracture of the left medial malleolus.  In 
order to make that determination, it is necessary to examine 
the evidence that pre-dates the assault in 1992.  See 
38 C.F.R. § 4.41 (1999).

The evidence pertinent to this analysis includes service 
medical records and other pre-1992 evidence including the 
reports of VA examinations performed in 1978 and 1979.  
Although an X-ray during service revealed a small chip 
fracture of the medial malleolus following a twisting injury, 
a service medical officer doubted that it represented any 
problem since all the clinical signs were lateral.  In any 
event, X-ray examinations in August 1978 and July 1979 noted 
no evidence of fracture or fracture deformity, although the 
veteran was reported to have limitation of motion with pain 
and minimal weakness and atrophy on the left. 

Although the veteran testified that over the years since 
service he had been seen at least once a year at the Long 
Beach VA Medical Center for his ankle disability, the RO's 
attempt to obtain all records pertaining to the ankle 
produced records dated no earlier than 1996.  Thus, there is 
no medical evidence showing any treatment for the left ankle 
disorder (and no claim filed for an increased rating) prior 
to the 1992 injury.  It is also noted that when admitted to 
the hospital in 1992, he did not report a past medical 
history of a left ankle disorder.  The record predating the 
1992 assault includes no evidence of any ankle problems 
subsequent to 1980, when the Board denied an increased 
rating.  

When the veteran filed his current claim, he merely alleged 
that his ankle had gotten worse and was arthritic, neglecting 
to mention the February 1992 injury.  In deciding the claim 
for an increased rating the Board must assess the credibility 
and weight of the evidence.  Although the veteran has 
testified that his ankle broke in 1992 due to a weakened 
condition from the service-connected fracture while he was 
running away, we do not find his testimony credible.  The 
medical evidence of record repeatedly states that the left 
ankle fracture in 1992 was due to blunt trauma from being hit 
with a baseball bat.  The veteran's credibility is further 
impugned by a VA medical record of November 1996 indicating 
that he said he had screws in his left ankle resulting from 
military drills.  This simply is untrue.  In any event, the 
record reflects that only after incurrence of a fracture of 
the left ankle due to blunt trauma in 1992, which required 
open reduction and internal fixation with two metallic bone 
screws, did the veteran begin to seek frequent outpatient 
treatment for his left ankle, and only after 1992 did the 
medical evidence show findings such as marked limitation of 
motion and arthritis.  Nothing in the records of treatment 
for the 1992 ankle injury notes a preexisting ankle 
disability, including the operation report.  Thus, the 
veteran has neither submitted nor identified supporting 
evidence indicating that he injured his ankle when he was 
running rather than when he was struck by a baseball bat, or 
that there had been an increase in the ankle disability prior 
to the 1992 injury.  

Based on this evidence, the Board concludes that the major 
portion of the veteran's current level of disability is the 
result of the residuals of the assault on him with a baseball 
bat.  There is no doubt that he has limitation of motion, 
pain, and other symptoms affecting or arising from his left 
ankle, along with arthritis of the ankle.  However, the 
preponderance of the evidence is that the increased 
symptomatology is attributable to the intercurrent fracture 
in 1992.  The X-rays in 1978 and 1979 were negative for any 
degenerative disease in the left ankle, while the impression 
from X-rays in January 1993 noted post-traumatic and surgical 
changes.  

At the time of the March 1995 VA examination, the examiner 
erroneously noted that the veteran's in-service injury had 
required internal reduction and fixation.  It is unclear if 
that statement was based on history provided by the veteran, 
but the history clearly is incorrect.  The only ankle surgery 
required was due to the 1992 injury.  Thus, the examiner's 
further notation that the veteran continued to have pain and 
marked limitation of motion of the left foot "in consequence 
of these two injuries," apparently was premised on the 
belief that the in-service injury was more severe than it 
actually was and had necessitated surgery.  Examination of 
the lower extremities in March 1995 revealed that muscle 
function and deep tendon reflexes were normal.  There was 
impairment of plantar flexion and dorsiflexion of the 
veteran's left foot, but muscle function and deep tendon 
reflexes were within normal limits.  Although limitation of 
motion was demonstrated, the examiner noted that such 
appeared to be in consequence of pain and presumed severe 
degenerative arthritis which was posttraumatic in nature.  
However, there is no medical evidence or opinion that the 
post-traumatic arthritis, shown only after the 1992 injury, 
resulted from the small chip fracture sustained in service.   
On the March 1995 examination range of motion was limited to 
30 percent of normal for ankle inversion and eversion and a 
surgical scar was noted.  The examiner concluded that the 
veteran was status post fracture of the left ankle with 
internal fixation and reduction, with presumed severe 
degenerative joint disease limiting motion of the left ankle.  
Additionally, degenerative arthritic changes noted 
radiographically in July 1999, were described as 
postoperative.   

Looking at the history of the veteran's left ankle disorder, 
the Board finds that any increase in symptomatology since 
1992 is not shown by the medical evidence to be due to the 
service-connected chip fracture of the left ankle.  There is 
no medical opinion supporting the veteran's argument that his 
1992 fracture was related to the old service-connected small 
chip fracture.  The intercurrent injury sustained in the 
assault in 1992 is shown by the evidence to be responsible 
for the increased symptomatology.  In fact, the evidence 
clearly shows that after the assault and fracture to his left 
ankle in 1992, the veteran began to have increased symptoms 
and findings and his left ankle began to deteriorate.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating under Diagnostic Code 5271 or any other potentially 
applicable code.  

It is noted that the veteran was scheduled for a VA 
examination on March 4, 1998, for which he failed to report.  
A month later he requested another examination, claiming to 
have been turned away from the prior one because he had been 
ten minutes late due to traffic.  However, there is nothing 
in the record to support his statement that he arrived ten 
minutes late for the March examination.  Additionally, his 
credibility problems and delay in providing an explanation do 
not lend support to his story.  While the RO apparently had 
planned to afford him another examination, the Board finds 
that the evidence of record is sufficient for deciding the 
claim, inasmuch as there is additional relevant outpatient 
evidence subsequent to the March 1998 and the question of the 
etiology of the 1992 fracture is largely one of credibility, 
rather than medial opinion.  




ORDER

An increased evaluation for residuals of a fracture of the 
left medial malleolus is denied.  



		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 

